Title: To George Washington from Peter Muhlenberg, 7 February 1783
From: Muhlenberg, Peter
To: Washington, George


                        
                            Sir
                            Winchester Barracks Febry 7th 1783
                        
                        Since I had the Honor of addressing Your Excellency last Month; I have recd a Letter from The Governor
                            informing me, that the necessary steps are taken to enable the recruiting Officers to March their Men to the Rendezvous.
                            & that The Executive will do every thing in their power to recover the Deserters—The Governor likewise directs me
                            to stop any further proceedings against Captn Fox, as He is convinced the Captain is totally inocent of the Charge.
                        The weather has been so severe, & Conveyance so precarious that but few returns are come in for last
                            Month. such as have come to hand, I do myself the Honor to transmit to Your Excellency. I have the Honor to be, with the
                            highest respect Your Excellencys Most Obedt humble Servant
                        
                            P. Muhlenberg
                        
                     Enclosure
                                                
                            Report of the Officers on the Recruiting service: Jany 1783
                                
                            
                                    
                                        Captain
                                        Anderson
                                        2
                                    
                                    
                                        
                                        Cowherd
                                        2
                                    
                                    
                                        
                                        Hogg
                                        1.
                                    
                                    
                                        
                                        Minnis
                                        6
                                    
                                    
                                        Lieutt
                                        Miller
                                        9.
                                    
                                    
                                        Captn
                                        Pendleton
                                        1
                                    
                                    
                                        Lieutt
                                        Vandevall
                                        1.
                                    
                                    
                                        
                                        Walker
                                        3
                                    
                                    
                                        Captn
                                        Kirkpatrick
                                        6.
                                    
                                    
                                        
                                        Williams
                                        10
                                    
                                    
                                        
                                        Bohannon
                                        
                                             8
                                        
                                    
                                    
                                        
                                        
                                        
                                            49
                                        
                                    
                                
                            
                                P. Muhlenberg B.G.
                            
                        
                        
                    